Citation Nr: 0815049	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to March 
1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in February 2005.  

The Board granted a motion to advance this case on the docket 
due to the veteran's advanced age in April 2008.  38 C.F.R. 
§ 20.900(c). 

The Board notes that a January 2005 rating decision also 
denied entitlement to service connection for a low back 
disability.  The veteran also initiated an appeal with 
respect to this issue by filing a notice of disagreement.  
The RO issued a statement of the case in November 2005; 
however, the veteran did not file a substantive appeal.   
Thus, this issue is not in appellate status.    


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current bilateral hearing loss otherwise related 
to such service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit(s) sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2004, which was prior to the 
August 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records, 
a private opinion and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA fee-based examination in August 
2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.



Bilateral Hearing Loss

The present appeal involves a claim of entitlement to service 
connection for bilateral hearing loss.  Service connection 
for impaired hearing is subject to 38 C.F.R. § 3.385, which 
provides that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's March 1951 entrance service examination showed 
a normal hearing evaluation using the 15/15 spoken voice 
test.  His service treatment records are silent with respect 
to any complaints of hearing problems.  The veteran's March 
1955 service examination prior to discharge stated that the 
veteran's ears were clinically evaluated as normal and showed 
a normal hearing evaluation using the 15/15 spoken voice 
test.  

In support of his claim, the veteran submitted an April 2004 
private opinion by a medical doctor and an April 2004 
statement from a fellow service member.   The private opinion 
noted that the veteran had significant hearing loss and 
should be given an otology evaluation.  The opinion noted the 
veteran's service in Korea on aircraft carriers and stated 
that the veteran had marked hearing loss when he came home 
from Korea that has gradually worsened, as would be the case 
with this type of exposure.  The doctor further indicated 
that the veteran's hearing loss was related to service as the 
veteran was not exposed to significant noises after service.   
The lay statement essentially outlined the veteran's duties 
on the aircraft carrier and indicated that the veteran came 
out of service with significant hearing loss.  
   
The veteran was afforded a VA fee-based audiological 
examination in August 2004 by a medical doctor and clinical 
audiologist, which showed pure tone thresholds, in decibels, 
as follows:

HERTZ 


500
1000
2000
3000
4000
RIGHT
35
40
75
85
100
LEFT
30
35
65
75
80

CNC speech recognition scores were 84 percent in the right 
ear and 96 percent in left ear.  The examiner diagnosed the 
veteran with bilateral symmetrical sloping to profound 
sensorineural hearing loss, with good recognition at his most 
comfortable loudness level.  The examiner reviewed the 
veteran's claims file, and noted that the veteran's service 
medical records included normal hearing evaluations using the 
15/15 spoken-voice test in 1951 and 1955.  The veteran gave a 
history of hearing loss and tinnitus.  The examiner noted the 
veteran's duties as an aviation ordinance man on aircraft 
carriers as well as his post service civilian occupations, 
including open pit mining, ranching, and working as a butcher 
and meat cutter in a packing plant.  The examiner opined that 
it was less likely than not that the veteran's hearing loss 
and tinnitus were the result of active duty military noise 
exposure.  The examiner noted that the veteran had normal 
hearing at separation as evaluated by spoken voice tests.  He 
had civilian occupational noise exposure and there was no 
record of complaints of hearing loss or tinnitus or treatment 
for hearing loss in the intervening years following his 
separation from active duty.  

The Board observes that the VA medical examiner reviewed the 
claims file, including the veteran's service medical records.  
The VA examiner also elicited history from the veteran; 
significantly, the examiner acknowledged the veteran's 
history of exposure to noise while in service.  It appears 
that the VA examiner was fully aware of all of the pertinent 
facts and history.  Thus, the Board finds that this opinion 
has a high probative value and is sufficient for appellate 
review. 

Further, VA treatment records have also been reviewed.  
However, these records only show an assessment of hearing 
loss and that the veteran was applying for service 
connection.  Importantly, the records do not offer an opinion 
as to the etiology of any bilateral hearing loss.  

Based on the August 2004 VA examination, the Board concludes 
that the veteran meets the requirements of 38 C.F.R. § 3.385 
for hearing loss disability.  Thus, the Board must determine 
whether the veteran's bilateral hearing loss is related to 
his service.  

Based upon review of the evidence of record, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  Initially, the Board finds that as there is no 
evidence of sensorineural hearing loss within a year of 
discharge, the service incurrence of sensorineural hearing 
loss may not be presumed.  The first evidence of hearing loss 
was in 2004, 49 years after the veteran's separation from 
service.  

The Board recognizes the April 2004 private opinion, which 
indicated that the veteran's hearing loss was related to 
noise exposure in service.  However, this opinion when 
weighed against the August 2004 VA fee-based examination has 
minimal probative value.  There is no indication that the 
doctor at any point performed an audiological evaluation for 
the veteran.  In fact, he recommended that the veteran be 
given an evaluation.  Whereas, the VA examiner provided a 
complete examination in accordance with VA regulations.  
Further, while the private examiner was identified as a 
medical doctor, it does not appear that he had any sort of 
specialized experience or training in audiology.  
Significantly, he subsequently offered an opinion in April 
2005 concerning the veteran low back disability.  Again, the 
VA examiner was identified as a clinical audiologist.  
Importantly, it does not appear that the private doctor 
reviewed the claims file, including the veteran's service 
medical records, as was done for the August 2004 VA 
examination.  In sum, the probative value of the April 2004 
private opinion is outweighed by the August 2004 VA fee-based 
examination.  

The Board acknowledges the veteran's statements as well as 
the April 2004 lay statement from a fellow service member, 
which asserted that he had experienced hearing loss since 
service.  Nevertheless, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced a 
subjective loss of hearing since service.  However, the 
veteran and his fellow service member have not demonstrated 
that they have the expertise required to provide an etiology 
opinion as to the veteran's bilateral hearing loss disability 
or to detect when his hearing loss meets the degree of 
severity to constitute a disability under 38 C.F.R. § 3.385.  
The fact remains that there is no indication that any hearing 
loss was present in service or competent medical evidence 
supporting a link between the veteran's current bilateral 
hearing loss and service.  Importantly, a VA medical 
examination found that the veteran's hearing loss is not 
related to service.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the service medical records and VA medical examination.  

At this point the Board also stresses that the veteran's 
current assertions that he had hearing loss and tinnitus 
since service appear to be inconsistent with the overall 
record which fails to show any pertinent complaints during 
service.  Service medical records document unrelated 
complaints and treatment, but do not reference hearing 
problems or ringing in the ears.  If the veteran was 
experiencing hearing loss and/or tinnitus during service it 
would be reasonable to expect that he would have mentioned 
such to medical personnel.  It is also significant that the 
veteran did not voice any pertinent complaints at the time of 
his discharge examination, especially since the purpose of 
such examination was to determine if the veteran had any 
medical problems at that time.  The Board also believes the 
veteran's current statements regarding a continuity of 
hearing loss and tinnitus during service are of diminished 
probative value against the backdrop of a lack of 
documentation of such complaints for many years after 
service.  This lengthy period without evidence of treatment 
weighs against the claims.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).
  
Thus, based on the analysis above, the Board must conclude 
that the preponderance of the evidence is against a finding 
that service connection is warranted for bilateral hearing 
loss.  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.  



Tinnitus

The veteran is also claiming entitlement to service 
connection for tinnitus.  Service medical records are silent 
with respect to any complaints of tinnitus or ringing in the 
ears.  The March 1955 service examination prior to discharge 
showed that the ears were evaluated as normal.  The veteran 
has asserted that he has had ringing in his ears since 
service.  However, again, the first post service medical 
evidence of tinnitus is in 2004.  The VA examiner again 
opined that it was less likely than not that the veteran's 
tinnitus was due to noise exposure while in service.  

Therefore, essentially applying the same analysis provided 
above, the Board must conclude that service connection for 
tinnitus is also not warranted.  There is no persuasive 
supporting evidence of tinnitus while in service or for many 
years thereafter.  Further, there is no competent medical 
evidence linking tinnitus to active duty service.  Again, the 
highly probative August 2004 VA examination found that it was 
less likely than not that the veteran's tinnitus was due to 
noise exposure while in military service.  The veteran's 
contentions that his tinnitus is related to service are 
outweighed by the medical evidence.  Thus, the preponderance 
of the evidence is against a finding that the veteran's 
tinnitus is related to his active duty service.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107. (West 2002). 


ORDER

Entitlement to service connection for bilateral hearing loss 
and for tinnitus is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


